DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status

1. 	This office action is in response to the amendment and remarks submitted 11/17/2021.
	Claims 2 and 4 have been cancelled.
	Claims 1, 3, 5-8 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021has been entered.
 
	
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaccio et al. (US 2017/0256833), in view of Roepke et al. (US 20120301773) and in further view of Aizawa et al.(US 20070099070 A 1 ). 

	As to claim 1, Ciaccio discloses a battery fitted with a battery cooling and heating device, ((battery and capacitor assemblies for a vehicle and methods for heating and cooling the battery and capacitor assemblies.) [Par. 0003]. 
	The battery having a sealed housing, (A housing 260 cooperates with the cooling plate 244 to completely enclose the cell stack 208. As shown in FIG. 1 E, the housing 260 has a box shape with a closed bottom 262, an open top 264, and sides 266, 268, 270, and 272. The housing 260 may be attached to the cooling plate assembly 202 by, for example, inserting fasteners through the sides 266 and 270 of the housing 260 and into the cooling plate 244, or inserting fasteners from a flange (not shown) located at the top of the sides 266, 268, 270, and 272 into the cooling plate 244. In some examples, the housing 260 is made from metal and/or plastic. In some examples, the power management module 112 is also disposed within the housing 260. [0094]. Where fasteners would seal the housing closed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Ciaccio Fig. 1 E annotated)
	The battery cooling and heating device comprising an assembly of plates made from heat-conducting material that are configured to be positioned between the cells of the battery and a heating member in contact with said assembly of plates made from heat-conducting material, (The battery and capacitor assembly further includes a plurality of heatsink plates disposed between adjacent ones of the plurality of battery cells [0025]. The plurality of thermoelectric devices are disposed between the cooling plate and the cell stack. In addition, the plurality of thermoelectric devices are configured to heat and cool the plurality of battery cells [0019]).
Ciaccio discloses a battery but is silent on each plate includes folded mutually opposite lateral sides with a width corresponding substantially to the space between two cells, 
	Roepke discloses a battery and further teaches each plate includes folded lateral sides with a width corresponding substantially to the space between two cells (oblique view of a unit formed from two accumulator cells and a heat-conducting metal plate) [Par. 0034]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Roepke Fig. 1 annotated) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ciaccio to include folded lateral sides with a width corresponding to the space between two cells, as taught by Roepke to improve weight-saving, efficient cooling/heating effect and the efficient discharge of condensation water are particularly clearly developed in the case of this variant of the invention and the advantages increase with the proportion of the surface created by the cooling/heating device. [Par. 0030] 
	Ciaccio disclose a battery but is silent on the folded mutually opposite lateral sides being supplied with gas-release holes.

Aizawa discloses a battery and further teaches side walls 3, 5 of the battery casing 1 facing in the lateral direction is a swelling shape generally like a circular arc, such as a circular one, an elliptical one, and an oval one [0030] and The opening vent 2 may be provided on either one or both of the side walls 3, 5 of the battery casing 1 
[0029]. See Fig. 3.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Aizawa Fig. 3 annotated) 
	The opening vent relieves internal pressure of the battery cell increasing the reliability of the battery [0013]. Where the sidewall of the plate would act as the battery case for venting purposes. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciaccio to incorporate the opening vent of Aizawa to increase the reliability of the battery.

 Ciaccio in view of Roepke and Aizawa discloses, the device 
according to Claim 1. 
	Roepke further teaches wherein each plate includes a folded lower or upper side intended to receive the heating member. (As shown in FIG. IE, each of the end brackets 220 may include a plate-like body226 and a flange 228 extending from an end of the plate-like body226 at an angle (e.g., 90 degrees ) relative to the plate-like body) [Par. 0080]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(FIG 1 E annotated of Ciaccio) 

filing date of the claimed invention to modify Ciaccio in view of Roepke such that each plate includes a folded lower or upper side intended to receive the heating member, as taught by Roepke, to provide greater stability and positioning of the heat sink plate and the flange improving heat exchange with the outside surface. 

	As to claim 6, Ciaccio in view of Roepke and Aizawa discloses, the device according to Claim 1; Ciaccio discloses the heating member includes a board supplied with heating tracks. (The cooling plate 244 is formed (e.g., cast or machined) from metal (e.g., aluminum). In some examples, the TEDs 140 and 142 are embedded in the cooling plate 244, and the temperature distribution plate 248 captures the TEDs 140 and 142 within the cooling plate 244. In some examples, the cooling plate 244 defines pockets or raised mounting areas, the TEDs 140 and 142 are positioned within the pockets or on the raised mounting areas and the temperature distribution plate 248 is attached to the cooling plate 244 to capture the TEDs 140 and 142 within the pockets or raised mounting areas. In addition, the temperature distribution plate 248 may be partially inset in the cooling plate 244 and project from a bottom surface 252 thereof as shown in FIG. IC.) [Par. 0084] 
	Where "TED" is defined as a thermoelectric device [Par. 0062] (when controlling the TEDs 140 and 142 to heat the battery 108 and/or the capacitor 110, resistive heating adds to, rather than detracts from, the overall heating effect of the TEDs 140 and 142. Thus, in some examples, the power management module 112 always  

4. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ciaccio, in view of Roepke, and Aizawa, as applied to claim 1 above, and in further view of Malcolm et al. (US2015/0037626).

	As to claim 5, the rejection of claim 1 is incorporated.
	Ciaccio discloses a battery but is silent on further comprising a heat sink bearing on the folded mutually opposite lateral sides.
	Malcolm discloses a battery and further teaches heat sink (the heat sink side plates 60 and 62 [Par. 162]) bearing on the folded mutually opposite lateral sides. (FIG. 12).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Malcolm Fig. 12 annotated)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ciaccio in view of Roepke in view of Aizawa to include a heat sink bearing on the folded mutually opposite lateral sides. (It may be appreciated that the curved side portions 280 may enable the internal heat fins 112 to have greater overlap, and accordingly better heat transfer (e.g., improved thermal contact or communication), with the heat sink side plates 60 and 62 than would be provided if the curved side portions 280 were not present.) [Malcolm Par. 0161] 

5. 	Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaccio et al. (US 2017/0256833), in view of Roepke et al. (US 20120301773) and in further view of Aizawa et al.(US 20070099070 A 1 ).

	As to claim 7, Ciaccio discloses a battery comprising: an assembly of battery cells (plurality of battery cell [Abstract]); and a device for cooling and heating the battery (thermoelectric devices [0015]), 
	wherein the cooling and heating device includes an assembly of plates made from heat­conducting material which are each arranged between two cells of the battery in a heat exchange relationship with the outside of the battery and a heating member mounted in contact with said assembly of plates, (The battery and capacitor assembly further includes a plurality of heatsink plates disposed between adjacent ones of the plurality of battery cells [0025]. The plurality of thermoelectric 
[0019]). 
	Ciaccio disclose a battery but is silent on each plate includes folded mutually opposite lateral sides with a width corresponding substantially to the space between two cells, 
	Roepke discloses a battery and further teaches each plate includes folded lateral sides with a width corresponding substantially to the space between two cells (oblique view of a unit formed from two accumulator cells and a heat-conducting metal plate) [Par. 0034]

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ciaccio to include folded lateral sides with a width corresponding to the space between two cells, as taught by Roepke to improve (weight-saving, efficient cooling/heating effect and the efficient discharge of condensation water are particularly clearly developed in the case of this variant of the 
	Ciaccio disclose a battery but is silent on the folded mutually opposite lateral sides being supplied with gas-release holes. 
	Aizawa discloses a battery and further teaches side walls 3, 5 of the battery casing 1 facing in the lateral direction is a swelling shape generally like a circular arc, such as a circular one, an elliptical one, and an oval one [0030] and The opening vent 2 may be provided on either one or both of the side walls 3, 5 of the battery casing 1 
[0029]. See Fig. 3.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(Aizawa Fig. 3 annotated)
	The opening vent relieves internal pressure of the battery cell increasing the reliability of the battery [0013]. Where the sidewall of the plate would act as the battery case for venting purposes. 


	As to claim 8, rejection of claim 7 is incorporated; Ciaccio discloses, comprising a housing (The housing is attached to the cooling plate [Abstract]).

Response to Arguments
6. 	Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.

7. 	In response to applicant's argument Aizawa does not teach gas release holes but grooves. The office respectively disagrees Aizawa’s groove 20 is part of the structure of the opening vent 2 and groove 20 is formed specifically to cleave and release gas when gas is present providing a gas release hole, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	The argument the structure of Aizawa’s gas release holes are closed prior to battery deformation due to internal gas pressure, while applicant’s gas-release notch 13 is open prior to a battery deformation from a gas event is not commensurate in scope 
	Applicant further asserts that there is no disclosure or suggestion to provide a multiple battery cell (arguments, p. 6). This argument is not persuasive, because it does not discuss the combination provided in prior actions.
	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        
/B.A.H./Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728